Title: To Thomas Jefferson from “Philanthrophos,” [on or before 6 December 1801]
From: “Philanthrophos”
To: Jefferson, Thomas


          
            May it please Your ExcellencySire
            [on or before 6 Dec. 1801]
          
          I am so Happy, so exceedingly Rejoiced to hear, that your Excellency encourages the Publishing the “glad tidings of Glory to God in the highest, on Earth Peace, Goodwill to Men;” the Gospell of Righteousness, Peace & Joy in the Holy Ghost”;—that I cannot easily resist the impulse that prompts me to send herewith—two small publications, which I hope will not unprofitably entertain your Excellency, some liesure half hour:—
          Your Excellency will percieve; by the small detached one (in Reply to a detached Publication by Mr. Paine, his first part) that I am a sincere Friend to the Christian Religion, it’s consolations & supports in various very trying Circumstances, and near prospect of Death, have been powerfully felt by thousands; and Gratitude binds me—in particular—to speak well of, & to recomend to the happy experience of my truly Beloved Bretheren of Mankind—what I clearly apprehend to be from the Great First Cause, and Donor of all Good, to whom I am so unspeakably indebted;—
          That Your Excellency may long be a Blessing to Your Beloved Country, enjoying all possible hapiness here, & hapiness unmixed hereafter;—is the Cordial wish & prayer of
          Your Exellency’s most Respectfull most Obedient & very humble Servt.
          
            Philanthrophos
          
          
            P.S. No other Man on Earth knows that I have written the above} 3.3.3.
          
        